Citation Nr: 1204713	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for focal seizures, to include as a residual of a head injury during service, or as secondary to the service-connected disabilities of depressive disorder, organic brain disorder and dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran's active military service extended from January 1961 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  That rating decision, in part, denied service connection for focal seizures.  

In July 2009, a hearing was held before the undersigned who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The issue addressed at the hearing was only service connection for focal seizures.  A transcript of this hearing is of record.

A May 2005 rating decision denied service connection for a stroke, cerebrovascular accident, and denied entitlement to compensation under 38 U.S.C. § 1151 for the residuals of sinus surgery.  The Veteran timely appealed this rating decision.  On his March 2009 substantive appeal, VA Form 9, the Veteran requested a hearing before the Board at the local VA office, a Travel Board hearing.  

In October 2009 the Board remanded the claims for the Veteran to be afforded a hearing regarding the claims of service connection for a stroke, cerebrovascular accident, and entitlement to compensation under 38 U.S.C. § 1151 for the residuals of sinus surgery.

In March 2010, a hearing was held before another Veterans Law Judge regarding the issues of service connection for a stroke, cerebrovascular accident, and entitlement to compensation under 38 U.S.C. § 1151 for the residuals of sinus surgery.  As such, a separate Board decision has been prepared regarding these issues.

The Board also notes that the Veteran was previously represented by The American Legion.  However, in October 2011, the RO received from the Veteran an Appointment of Individual as Claimant's Representative (VA Form 21-22) designating Disabled American Veterans (DAV) as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for focal seizures, to include as a residual of a head injury during service, or as secondary to the service-connected disabilities of depressive disorder, organic brain disorder and dementia.

Review of the claims file reveals that VA treatment records dated through June 2000 are of record.  However, the Veteran has indicated that he receives continued treatment at the VA Medical Center (VAMC) in New Orleans, Louisiana, and other than a single letter from a VA physician, submitted by the Veteran and dated in January 2006, no VA treatment records dated since June 2000 have been associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2  Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain complete VA clinical records regarding the Veteran that are dated since June 2000.

The service treatment records reveal that the Veteran was assaulted in April 1979 and received a blow to the head.  He was diagnosed with an occipital skull fracture and hospitalized for 21 days.  It was indicated that his disorientation resolved after a few days, but he suffered from post-traumatic amnesia for the events just preceding the incident.  He was later diagnosed with post-traumatic, non-psychotic organic brain syndrome, manifested in part by decreased ability to concentrate, slow thinking, indecisiveness, and poor attention span.  

The post service treatment records reveal that the Veteran suffered a cerebrovascular accident in 1994.  The Veteran has contended that his treating physicians have provided a link between his in-service head injury and his stroke, in that they determined that the stroke struck the same area of his brain as the previous head injury, and compounded the trauma he had received from the original brain injury.

In April 2000 the Veteran was afforded a VA Compensation and Pension (C&P) brain and spinal cord examination.  The Veteran was noted to have had a head injury with loss of consciousness in 1979.  After physical examination the Veteran was diagnosed with post-traumatic encephalopathy, cerebrovascular disease, and seizure disorder.  However, the examiner did not provide any opinion regarding the etiology of the Veteran's conditions.

In October 2003 the Veteran was afforded another VA C&P brain and spinal cord examination.  The Veteran was noted to have had a traumatic brain injury in 1979 with subsequent coma and seizure disorder.  In addition, the Veteran was noted to be status post stroke in 1994 with aphasia and right-sided weakness.  The Veteran and his wife related that the Veteran had sustained significant head injury to the back of the head in 1979.  He was noted to have subsequently developed complex partial seizures.  The seizures were noted to have an interesting semiology consisting of behavioral outbursts and confusion with no tongue biting and no urinary incontinence.  The seizures were treated over the years with different antiepileptic drugs with variable success.  The complex partial seizures deceased in frequency over the years and then seemed to increase status post stroke.  His last complex partial seizure was approximately four months prior to the examination.  He began having right-sided focal seizures in August or September 2002 that were happening very frequently until Keppra was started.  The Veteran was noted to be on Keppra and valproic and to have been seizure free.  After physical examination the Veteran was diagnosed as status post traumatic brain injury and status post stroke with complex partial seizures and focal seizures.  The Veteran was noted to have function status affected with the primary processes of the seizures and the weakness from his stroke as well as side effects from his antiepileptic drugs.  He had mild to moderate functional impairment due to his neurologic disorders.  However, the Board notes that an opinion was not rendered regarding whether the Veteran's seizures were associated with the Veteran's in service head trauma.

A private treatment note, dated in July 2004, indicates that the Veteran had focal seizures, which at times do have generalization.  The physician stated that the Veteran's seizures are secondary to traumatic injury to his brain and it was seen on Magnetic Resonance Imagain (MRI) scan and electroencephalogram (EEG) that he was also positive for seizure disorder.  However, the Board notes that the physician provided no rationale for the opinion.

In a letter from a VA physician, dated in January 2006, the Veteran was diagnosed with seizure disorder secondary to head injury (developed in 1997).  However, no rationale was provided for this opinion.

In June 2006 the Veteran was afforded a VA C&P brain and spinal cord examination.  The Veteran was noted to have had a closed head injury in service.  The Veteran indicated that he did not remember the date of the first seizure.  After physical examination the Veteran was diagnosed with head injury with cognitive dysfunction, cerebrovascular accident with minimal residuals, and complex partial seizure well controlled with two types of antiepileptics.  The examiner rendered the opinion that the Veteran's seizures were not caused by or a result of the Veteran's head injury in 1979.  The examiner noted that usually seizures follow immediately or during the two years following a head trauma.  However, the examiner further opined that the seizures could be secondary to the Veteran's cerebrovascular accident.  The examiner indicated that clinical experience, medical literature, and text books of neurology were relied upon in rendering the opinion.

The Board notes that the opinions rendered in July 2004 and January 2006 associating the Veteran's seizure disorder with the Veteran's head trauma in service are not adequate in that the physicians provide no rationale for their opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight). 

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the examiners in April 2000 and October 2003 did not render opinions regarding whether the Veteran's seizure disorder was related to the Veteran's in service head injury and as the examiner in June 2006 inadequately stated that the Veteran's seizures could be secondary to the Veteran's cerebrovascular accident, the Board has no discretion and must remand the claim for the Veteran to be afforded an adequate examination.

Lastly, as the examiner in June 2006 suggests that the Veteran's seizure disorder may be related to the Veteran's cerbrovascular accident and as the Board, in a separate decision, has remanded the issue of entitlement to service connection for a stroke, cerebrovascular accident, the Board finds that the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to service connection for focal seizures, to include as a residual of a head injury during service, or as secondary to the service-connected disabilities of depressive disorder, organic brain disorder and dementia until the issue of entitlement to service connection for a stroke, cerebrovascular accident, is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA medical records pertaining to the Veteran that are dated since June 2000.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any seizure disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's seizures since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any seizure disorder found to be present is related to or had its onset during service, and particularly, to his in-service head injury.  If not, the examiner should opine as to whether it is at least as likely as not that any seizure disorder found to be present is secondary to or aggravated by the Veteran's cerebrovascular accident.  The rationale for all opinions expressed should be provided in a legible report.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


